                      UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                           3:19-cv-00393-RJC-DCK

TVL INTERNATIONAL, LLC,                     )
                                            )
             Plaintiff,                     )
                                            ) Civil Action No.: 3:19-cv-00393-
              v.                            ) RJC-DCK (Lead Case)
                                            )
ZHEJIANG SHENGHUI LIGHTING CO.,             )
LTD and SENGLED USA, INC.,                  )
                                            )
             Defendants.                    )
                                            )
SENGLED USA, INC. and ZHEJIANG              )
SHENGHUI LIGHTING CO., LTD,                 )
                                            )
             Plaintiffs,                    )
                                            ) Civil Action No.: 3:19-cv-00591-
              v.                            ) RJC-DCK
                                            )
TVL INTERNATIONAL, LLC,                     )
                                            )
             Defendant.                     )
                                            )

               ORDER GRANTING CONSOLIDATION OF CASES

      THIS MATTER comes before the Court on TVL International, LLC’s motion to

consolidate. (Doc. No. 22.) For good cause shown, the motion is GRANTED, and Civil

Action No. 3:19-cv-00393-RJC-DCK is designated the lead case.

      IT IS THEREFORE ORDERED that these cases be consolidated into 3:19-cv-

00393-RJC-DCK.
Signed: March 16, 2020




            2
